Citation Nr: 0005454	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-10 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability evaluation due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from July 1976 to July 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1997 rating decision from the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to individual 
unemployability.  In August 1997, the veteran's claim file 
was transferred to the Houston, Texas, RO for further 
adjudication, at the veteran's request.  


REMAND

In February 2000, the Board requested clarification as to 
whether the veteran wished to attend a hearing.  The veteran 
responded in February 2000, stating that he wished to attend 
a hearing before a hearing officer at the RO.  A hearing on 
appeal will be granted if an appellant expresses a desire to 
appear in person.  38 C.F.R. § 20.700(a) (1999).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should take appropriate action to 
schedule the veteran for a hearing before 
a hearing officer at the RO and notify 
him of such hearing.  A copy of the 
notice to the veteran of the scheduling 
of the hearing should be placed in the 
record.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




